Citation Nr: 0624862	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died in August 1996 at the age of 74.  The 
appellant is his surviving widow.

This claim is on appeal from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appellant and her sons testified before the undersigned 
Veterans Law Judge in April 2006.  A transcript of the 
hearing is of record.

At the hearing, the appellant appeared to raise an issue with 
respect to entitlement to service connection for cause of 
death.  That issue was denied by the RO in April 2001.  If 
she wishes to file a claim for cause of death based on new 
and material evidence, she should do so with specificity at 
the RO.  The issue is not before the Board and will not be 
addressed at this time.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for frozen feet in January 1994, which was denied 
by rating decision dated in January 1995.

2.  The veteran disagreed and a statement of the case was 
issued in September 1995.  He followed with a timely 
substantive appeal in October 1995.  A personal hearing was 
held in April 1996.  

3.  In August 1996, the veteran died at the age of 74.  The 
death certificate shows that his cause of his death was 
metastatic prostate cancer.  There were no other causes 
listed as contributing to death.

4.  At the time of the veteran's death, the January 1995 
rating decision was not yet final; therefore, the veteran had 
a pending claim for service connection for frozen feet.

5.  In August 2000, the appellant, the veteran's widow, filed 
a claim seeking to reopen the claim her husband made for 
frozen feet.  

6.  The RO considered this a claim for accrued benefits, 
although the one-year filing rule had well expired.  
Nonetheless, by decision dated in April 2001, the RO denied 
the appellant's claim for frozen feet for purposes of accrued 
benefits.  She did not file a timely substantive appeal and 
the decision became final.

7.  The RO's April 2001 decision represents the last final 
disallowance of entitlement to service connection for frozen 
feet for purposes of accrued benefits, on any basis.  

8.  In May 2003, the appellant again submitted correspondence 
which the RO considered a claim for frozen feet for purposes 
of accrued benefits, on the basis of new and material 
evidence.

9.  By decision dated in June 2003, the RO denied her claim 
finding that no new and material evidence had been submitted.

10.  Evidence received since the RO's April 2001 denial, 
which consists of duplicative evidence, the appellant's 
written statements, and testimony by the appellant and her 
sons, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's April 2001 
decision denying the claim for entitlement to service 
connection for residuals of frozen feet is not new and 
material, and the current claim for residuals of frozen feet, 
for purposes of accrued benefits, is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 5121, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.1000 (2005); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (as amended) (2005).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death (which was denied in this case by rating 
decision dated in April 2001), the adjudication of the claims 
for accrued benefits must be made based upon the evidence on 
file at the time of his death, including any VA medical 
records that must be deemed to have been constructively on 
file at that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2005); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained).

After a review of the evidence, the Board finds that the 
veteran had a pending claim of entitlement to service 
connection for residuals of frozen feet at the time of his 
death.  Specifically, he filed a claim in January 1994.  The 
RO denied the claim in January 1995.  He filed a notice of 
disagreement, was provided with a statement of the case, and 
he then filed a timely appeal.  A hearing was held in April 
1996 at the RO; however, the veteran died in August 1996.  
Because the January 1995 decision was not yet final in August 
2006, at the time of death, it was still "pending" for 
purposes of the regulations.

Moreover, although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

In the instant case, the veteran died in August 1996, and the 
claim for accrued benefits (seeking to reopen the claim her 
husband made for frozen feet) was received in August 2000, 
well outside the one-year time limit set by the regulation 
for filing accrued benefit claims.  Nonetheless, the RO 
addressed the issue on the merits and denied the claim in 
April 2001.  She submitted a notice of disagreement, and a 
statement of the case was issued in June 2002.  However, she 
failed to file a timely substantive appeal, and the April 
2001 decision became final.  

In May 2003, the appellant submitted correspondence which the 
RO considered a claim for frozen feet for purposes of accrued 
benefits based on new and material evidence.  Significantly, 
for purposes of accrued benefits claims, the evidence is 
essentially frozen at the time of the veteran's death, with 
the exception of the evidence in constructive possession of 
VA at the time of death.

With those considerations in mind, the Board finds that the 
evidence does not support the appellant's claim to reopen.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the appellant 
filed her claim in April 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

As noted above, in August 2000, the appellant, the veteran's 
widow, filed a claim seeking to reopen the claim her husband 
made for frozen feet.  At a hearing before the Board, she 
testified that the veteran filed a claim for benefits, 
including frozen feet, in December 1946.  She noted that he 
was involved at the Battle of the Bulge.  She also reported 
that the veteran was getting some kind of benefit in the late 
1940s, related to Vocational Rehabilitation, because he had 
to repay some funds.  She indicated that he was in a 
Vocational Rehabilitation program because of problems with 
his frozen feet.  

The appellant reflected that the veteran had problems with 
circulation all his life and had a heart attack in 
approximately 1964, when in his early 40s.  His sons 
testified that they remembered their dad having trouble with 
the circulation in his legs.  One son recalled that his dad 
soaked his feet because of the effects of frozen feet and 
that his legs would turn purple.  

The appellant felt that she was entitled to VA benefits 
because her husband had problems with frozen feet all his 
life, had calluses on the bottoms of his feet, and received 
radiation treatment at what was then-known as Bluefield 
Sanitarium Hospital for his feet.  She felt that he had 
suffered quite a bit because he did not have the proper care 
for his feet, but had he been able to go to the VA hospital 
he could have received more medication and treatment.  She 
thought that he did not have the proper footgear at the 
Battle of the Bulge and several former soldiers had told her 
that it was almost an automatic thing that people were now 
getting compensated for their frozen feet, but that her 
husband had suffered all those years.

She further maintained that the veteran had suffered a 
coronary heart attack, was hospitalized, and was on a high 
dose of Belladonna, a poisonous medication.  Upon additional 
questioning, she reflected that she was also looking into the 
cause of the veteran's death.  Her representative stressed 
that it seemed a travesty that a claim was filed in 1946 but 
never developed or adjudicated and that the case should be 
looked at from 1946 forward.  

The appellant acknowledged that records from a Dr. Porter 
were unavailable because he had died.  It was noted, and the 
record supports, that an attempt was made to obtain records 
from Bluefield Regional Medical Center (formerly Bluefield 
Sanitarium Hospital) but that they had no records for the 
veteran.  Her son conceded that it was not a doctor who told 
them that the veteran's frozen feet could impact his heart 
but rather an earlier service representative that the veteran 
had worked with.  

In this case, regrettably, the only evidence submitted in 
support of the appellant's claim is essentially duplicate 
evidence from the previous claims (in January 1994 and August 
2000).  Specifically, she has provided a copy of the claim 
the veteran allegedly filed in December 1946, a copy of a 
time-line of his complaints and claims, a copy of his 1994 
claim for frozen feet, a copy of the April 1996 hearing 
transcript, a copy of a July 1947 letter from a VA Training 
Officer showing that the veteran had entered training as a 
Shipping Clerk, a copy of a July 1947 coversheet showing that 
material had been transferred from the claims file to the 
rehabilitation file, a copy of a 1947 Affidavit of 
Dependency, a copy of a March 1948 letter from the Huntington 
RO reducing the veteran's subsistence allowance with a reply 
by the veteran, and her own written statements regarding her 
belief in her entitlement to benefits, among other things.

After a careful review of the evidence, the Board notes that 
the major bulk of the evidence (including correspondence from 
the 1940s, claim form dated in December 1946) is duplicative 
of the exact same evidence and arguments that the appellant 
(and the veteran during his life time) had maintained all 
along, even prior to his death.  A simple reiteration of the 
facts is not sufficient to reopen a previously denied claim.  
At this juncture, the evidence does not support the 
appellant's claim to reopen.  

Further, the appellant has offered no guidance on any 
evidence that could be obtained to support her claim.  As 
noted above, the adjudication of the claim for accrued 
benefits must be made based upon the evidence on file at the 
time of the veteran's death.  There is no indication that any 
VA medical records are not associated with the claims file.  
Further, an attempt was made to associate private records, 
but they are not available.  

Next, although some of the evidence has been offered since 
the previous RO's denial and is new (written chronology 
submitted by the appellant, and sworn testimony from the 
appellant and her sons), this evidence is not material to the 
issue of the basis for the denial of the claim, i.e., 
entitlement to service connection for frozen feet.  

The Board has carefully considered the sworn statements of 
the appellant and her sons as to their observations of the 
veteran's complaints related to his legs.  While they may 
provide an account of their observations, the law has found 
that laypersons (non-medical personnel) are unqualified to 
render medical diagnoses.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); see also Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the 
cause of a veteran's death).  Therefore, their testimony 
alone, without more clinical-type medical findings, will not 
support a claim to reopen.

The Board will separately consider a March 2003 letter from a 
Vocational Rehabilitation Counselor indicating that the 
veteran may have been in a Voc Rehab Program in 1947.  On one 
hand, the appellant cites to this letter as evidence that the 
veteran was service-connected for some disability in 1947.  
However, this evidence does not support that the veteran was 
service connected for frozen feet in 1947.  In fact, her main 
assertion is that his December 1946 claim for frozen feet was 
never adjudicated.  Therefore, even if he had been service-
connected for some disability in 1947, the evidence does not 
show that it was a frozen feet disability.  Therefore, this 
evidence does not support reopening a claim for frozen feet 
for purposes of accrued benefits.

In sum, the additional evidence submitted since the RO's 
previous April 1991 decision is not new and material, does 
not raise a reasonable possibility of substantiating the 
appellant's claim for benefits, and does not warrant 
reopening of the claim of entitlement to accrued benefits.  

Next, although not dispositive to the issue before the Board, 
given the appellant's focus on the issue of whether the 
veteran actually filed a claim for frozen feet in December 
1946, the Board will address this issue separately.  
Notwithstanding the appellant's contention to the contrary, 
the evidence does not show that the December 1946 claim was 
ever filed with VA.  While multiple documents are contained 
in the claims file from the mid to late 1940s, there is no 
indication that the veteran had a claim pending at that time.  
Moreover, the copy submitted by the appellant is not date-
stamped.  This further suggests that, while a claims form may 
have been filled out, it was never submitted to VA for 
adjudication.  

However, even if a claim were pending since 1946 (not 
supported by the record) when the veteran filed a subsequent 
claim for frozen feet in January 1994, the January 1995 
denial essentially subsumed the 1946 claim.  At the time of 
the January 1994 claim, the RO reviewed the service medical 
records and post-service medical evidence in denying the 
claim.  The issue of whether the veteran filed the claim for 
frozen feet in January 1994 or December 1946 would only need 
to be addressed to establish an effective date for an award 
of benefits.  Since the January 1994 claim was denied (during 
his life time), the issue of when he filed the claim (1946 or 
1994) does not need to be resolved.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The appellant was notified of the VCAA as it applies to her 
present appeal by correspondence dated in September 2004.  
She has been provided every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  The VCAA notice letters provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the September 2004 SOC.  

The appellant was notified of the need to give to VA any 
evidence pertaining to her claim.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.
  
In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  With respect to the claim based on new and 
material evidence, the appellant was asked to submit evidence 
to support a reopening of her claim.  Her additional written 
statements, sworn testimony, and submissions have been 
associated with the claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the appellant has submitted new 
and material evidence but, rather, the Board has reviewed all 
the medical evidence submitted to the claims file since the 
last final denial.  The available medical evidence is 
sufficient for an adequate determination.  

Although the appellant would not be assigned an effective 
date for accrued benefits (established by regulation), a 
disability rating would be assigned; however, since the claim 
to reopen is being denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  The RO did, however, send the 
appellant a letter in April 2006 notifying her that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of 
frozen feet, for purposes of accrued benefits, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


